Citation Nr: 1207349	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought.  

By way of the November 2011 Appellant's Brief, the Veteran has raised a claim that there is clear and unmistakable error with respect to the effective date for service connection assigned in an August 2010 rating decision granting service connection for ischemic heart disease.

Thus, the issue of whether an August 2010 rating decision that assigned an effective date of April 29, 2010, for the grant of service connection for ischemic heart disease, should be revised or reversed on the grounds of clear and unmistakable error (CUE), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, which is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's claim for service connection for hypertension; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

3.  Hypertension had its onset in service. 


CONCLUSIONS OF LAW

1.  The RO's April 2005 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received since the April 2005 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's application to reopen his claim of service connection for hypertension and grants service connection for the disease.  As such, no discussion of VA's duty to notify and assist is necessary.


I.  Petition to Reopen Claims of Entitlement to Service Connection

In an April 2005 rating decision, the RO denied a claim for service connection for hypertension, on the essential basis that there was no new and material evidence to reopen a previous Board decision of March 1996.  The earlier Board decision found that hypertension was not related to service or manifest during service or to a compensable degree within one year of separation of service.   

The evidence of record at the time consisted of the service treatment records and post-service medical records and reports.  
 
Because the Veteran did not submit a Notice of Disagreement to the April 2005 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court recently clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In April 2006, the Veteran filed an application to reopen his claim of service connection for hypertension.  Since April 2005, evidence has been added to the claims files.  The additional evidence of record consists of VA and private treatment records dated through December 2008; reports of VA examinations including for cardiovascular and hypertension symptomatology; and lay statements. 

The medical records received since April 2005 reflect treatment including for cardiovascular symptoms including conditions diagnosed to include hypertension.  A June 2006 VA examination report and a December 2011 VA expert opinion also address a link between the Veteran's diagnosis of hypertension and service and service-connected disabilities.  In light of the newly submitted records and contentions when considered with previous evidence of record, the hypertension service connection claim must be reopened, and therefore is addressed on the merits below.  

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including cardiovascular-renal disease, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Notably, the term hypertension applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their obvious forms, disabling hypertension within the one-year period will be given the same benefit of service connection as any of the chronic diseases listed.  38 C.F.R. § 3.309.

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection. See 38 C.F.R. § 3.303(b).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

The Veteran served on active duty in Vietnam.  The Veteran's claimed hypertension is not a condition that is presumed to be service connected on a presumptive basis under 38 C.F.R. § 3.307.  However, as he served in Vietnam, he is presumed to have been exposed to herbicides (Agent Orange) during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).  Therefore, the Board initially determines that the Veteran's case is not qualified for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307.  As noted above, service connection may still be established, however, with proof of direct causation on the basis of the record as discussed below.  Stefl.  

The Veteran claims entitlement to hypertension, to include as due to service or to his service-connected disabilities.  Service connection has been granted for several disabilities including: (1) chronic ischemic heart disease; coronary artery disease/status post stent to right coronary artery 2004; myocardial infarction 2001; angina pectoris associated with diabetes mellitus type II including erectile dysfunction; (2) left knee strain, medial meniscus tear; degenerative joint disease; (3) diabetes mellitus, type II; (4) right ankle strain, chronic.  Service connection is also in effect for two eye disabilities, and several peripheral nerve disabilities of all extremities and erectile dysfunction associated with the diabetes mellitus.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm Hg (millimeters of mercury) or greater; and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm Hg).  

The Veteran's DD Form 214, shows that he served in Vietnam from August 1965 to April 1966 with decorations including Combat Infantry Badge, reflecting combat.  The service treatment records show no clear indication of a chronic condition of hypertension.  However during treatment for a sprain of the left leg in August 1965, blood pressure was measured as 126/90.  The report of the April 1966 examination at separation shows that blood pressure was measured as 134/70.  At that time the Veteran reported he did not have high or low blood pressure.

Less than one year following separation from service, in a February 1967 private treatment record the provider recorded the Veteran's blood pressure as 135/95.  In May 1968 the Veteran's blood pressure was measured as 138/100.  Other related private treatment records dated within each year thereafter from 1969 through 1994 show recorded blood pressure readings ranging from lows of 120 mm Hg systolic and 84 mm Hg diastolic, to highs of 145 mm Hg systolic and 100 mm Hg diastolic.  These treatment records show that the treatment provider treated the Veteran with antihypertensive medication, Aldomet, during this period, at least from 1969 forward.

Generally, during the period from February 1967 to 1994, beginning within one year after service, the systolic blood pressure was recorded in these private treatment records predominantly as 135 mm or greater; and diastolic blood pressure was predominantly 90 mm or greater, meeting criteria of the definition of hypertension for VA rating purposes under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

VA treatment records in the 1990s show that the Veteran received medication from VA for hypertension.

In a February 1994 statement, Dr. Juan Peraza Garcia noted that he had treated the Veteran since 1967 for high blood pressure and other physical conditions.  In an October 2004 statement, Dr. Garcia opined that the Veteran had high blood pressure of 150/100 secondary to his service-connected diabetes mellitus Type II.  In a December 2004 statement, Dr. Juan C. Peraza Delgado essentially opined that the Veteran had uncontrolled blood pressure due to a progressive disease after exposure to Agent Orange in service.  

During a June 2006 VA examination, blood pressure was recorded as 150/100 mm Hg times three.  After examination the examiner diagnosed hypertensive arteriosclerotic heart disease, coronary artery disease, myocardial infarction in 2004; status post stent angioplasty to right coronary artery.  The examiner opined that the arterial hypertension was not due to or the result of service-connected diabetes mellitus because there was no evidence of diabetes nephropathy on which to base an etiological link.

In a January 2012 letter, a VA physician and staff nephrologist at a VA medical center examined the Veteran's claims files and provided an advisory medical opinion on questions regarding whether there is a service connection for the Veteran's diagnosed hypertension disability.  The opinion provided a comprehensive discussion of the Veteran's pertinent medical history and risk factors for hypertension as it relates to the question of service connection.  

The examiner noted the Veteran's blood pressure readings of 126/90 in August 1965 (during service); and private treatment records showing readings of 135/95 in 1967, 138/100 in 1968, etcetera.  He noted that these private treatment records showed that the Veteran was treated with antihypertensive medication over the specified period.  He noted that by the time of the Veteran's myocardial infarction in October 2001, the Veteran demonstrated defining features of the metabolic syndrome, including hypertension.

The examiner noted that the Veteran had certain risk factors for hypertension that could be associated with his service connected injury, including chronic NSAID use for pain; lack of exercise due to pain from the injury, causing physical inactivity and obesity.  The examiner opined that the Veteran's hypertension is most likely a feature of genetic predisposition, further related etiologically to obesity, metabolic syndrome, perhaps chronic NSAID use, and/or other indeterminate factors.  And to the extent he had been rendered physically inactive, or had used NSAIDs on an ongoing basis as a result of injury in service, there is possible etiologic relationship to his service. 

Most important of the examiner's conclusions, was his opinion that, based on review of the record, it is at least as likely as not that the Veteran's hypertension developed within one year of discharge.  In this regard he noted that blood pressure is considered to be normotensive when systolic blood pressure is less than 140 Hg mm and diastolic is less than 90.  On this basis, the examiner found that the Veteran's February 1967 blood pressure reading of 135/95 would not have been considered normotensive.  As indicated above, thereafter blood pressure readings were consistently abnormally high and the Veteran received antihypertensive medication.

On review of the foregoing, and after according the Veteran the benefit of the doubt on this matter, the Board finds that the evidence is at least in equipoise as to the question of whether his current hypertension is likely related to service.  As specifically found in the January 2012 advisory medical opinion, the Veteran's hypertension developed within one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309.  The medical evidence further shows a continuity of blood pressure and other associated symptoms thereafter and opinions to some extent linking risk/causative factors to the Veteran's service-connected disabilities.  

The only contrary opinion, in the June 2006 VA examination report, addresses only one etiological question-whether the Veteran's hypertension is linked to his diabetes via diabetic nephropathy.  The Board finds the January 2012 opinion in favor of the Veteran's claim to be more comprehensive and more probative of the overall question of a nexus between hypertension and service.

Based on the totality of the evidence, and on resolving all reasonable doubt remaining in the Veteran's favor, the Board finds that service connection for hypertension is warranted. 


ORDER

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


